Case: 13-14989   Date Filed: 02/26/2014   Page: 1 of 10


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                   ____________________________

                            No. 13-14989
                        Non-Argument Calendar
                     __________________________

                D.C. Docket No. 4:11-cv-00145-BAE-GRS

THOMAS UHLIG,

                                                          Plaintiff - Appellant,

                                 versus

DARBY BANK & TRUST CO., et al.,

                                                                    Defendants,

DRAYPROP, LLC,
DRAYPARK, LLC,
MICHAEL BROWN,
MARLEY MANAGEMENT, INC.,
REUBEN CROLL,
                                                     Defendants – Appellants.

                     __________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    __________________________
                          (February 26, 2014)
              Case: 13-14989     Date Filed: 02/26/2014   Page: 2 of 10


Before TJOFLAT, MARCUS, and FAY, Circuit Judges.

PER CURIAM:

      The District Court granted appellee’s motions for summary judgment on

appellant’s claims for breach of contract, negligent misrepresentation, and

fraudulent misrepresentation, and entered judgment for appellees. Appellant

appeals. We affirm the District Court’s judgment, finding no merit in appellant’s

claims for the reasons stated in the District Court’s dispositive order of October 4,

2013, which is attached as an appendix.

      AFFIRMED.




                                          2
Case: 13-14989   Date Filed: 02/26/2014   Page: 3 of 10
Case: 13-14989   Date Filed: 02/26/2014   Page: 4 of 10
Case: 13-14989   Date Filed: 02/26/2014   Page: 5 of 10
Case: 13-14989   Date Filed: 02/26/2014   Page: 6 of 10
Case: 13-14989   Date Filed: 02/26/2014   Page: 7 of 10
Case: 13-14989   Date Filed: 02/26/2014   Page: 8 of 10
Case: 13-14989   Date Filed: 02/26/2014   Page: 9 of 10
Case: 13-14989   Date Filed: 02/26/2014   Page: 10 of 10